Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13, 15 and 17 are pending.
Claims 1-13, 15 and 17 are rejected.
Claims 1, 15, and 17 are amended.
Claims are 14 and 16 canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haskell (US 7437302 B2) in view of Mcllory (US 5583758 A), Shenoy et al. (US 8949940 B1) hereinafter Shenoy, and Remsen et al. (US 7650327 B2) hereinafter Remsen.
Regarding claim 1, Haskell teaches:
a computerized method for associating medical common condition terms with medical classification system codes (Haskell, Column 3 line 36-Column 4 line 8), the method comprising:
providing a database storing healthcare information including one or more classification system codes and one or more member profiles (Haskell, Column 3 line 36- Column 4 line 8);
providing a processor (Haskell, Column 3 line 36-Column 4 line 8)'
providing one or more user interfaces allowing for user-defined inputs to be entered by a user (Haskell, Column 3, lines 44-49);
the healthcare information on said database (Haskell, Column 2, lines 60-63);
the one or more common condition terms entered via the one or more interfaces with the one or more medical classification system codes store in the databases (Haskell, FIG. 2 and Column 5, lines 39-63);
updating the database (Haskell, Column 8, lines 3-24) to correlate the one or more common conditions with the one or more medical classification system codes (Haskell, Column 6, lines 47-50); and
stored healthcare information from said database to the one or more user interfaces in response to user-defined inputs that include the one or more common condition terms (Haskell, Column 9, lines 24-41 and Column 12, lines 1-14), thereby allowing for a user-defined input that includes the one or more common condition terms to retrieve store healthcare information related to the one or more medical classification system codes (Haskell, Column 12, lines 1-14, Column 3 line 36-Column 4 line 8, and Column 12, lines 1-14).
Haskell does not teach retrieving via said processor and sending via said processor.
However, Shenoy teaches retrieving via said processor and sending via said processor (Shenoy, Column 8 lines 3-21, Column 9 lines 5-15, and Column 11 lines 62- Column 12 lines 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date to modify Haskell to incorporate the teachings of Shenoy and account for a computerized method for associating non-scientific medical common condition terms with medical classification system codes, , 
Haskell in view of Shenoy does not teach correlating via said processor.
However, Mcllory teaches correlating via said processor (Mcllory, Column 18, lines 16-25)
It would have been obvious to one having ordinary skill in the art, before the effective filing date to modify Haskell and Shenoy to incorporate the teachings of Mcllory and account for a computerized method for associating non-scientific medical common condition terms with medical classification system codes, , 
Haskell in view of Mcllory and Shenoy does not teach including one or more non-scientific medical common condition terms.
However, Remsen teaches including one or more non-scientific medical common condition terms (Remsen, Column 9, lines 27-46).
It would have been obvious to one having ordinary skill in the art, before the effective filing date to modify Haskell, Shenoy, and Mcllory to incorporate the teachings of Remsen and account for a computerized method of retrieving healthcare information, the method comprising: providing a database storing healthcare information; providing a processor; providing one or more user interfaces allowing for user-defined inputs to be entered by a user, the user interfaces configured to interact with said processor; automatically retrieving via said processor, the healthcare information on said database, wherein said healthcare information includes one or more classification system codes and one or more member profiles; automatically correlating, via said processor, one or more common condition terms entered via the one or more interfaces with the one or more medical 
Doing so would provide a better way to make documents (i.e. healthcare records) more organized and accessible, therefore saving time (Shenoy, Column 1, lines 7-26).
Regarding claim 2 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the one or more common condition terms are correlated with medical terms, formal terms, and one or more profiles with said stored healthcare information (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the one or more common condition terms are correlated with medical terms, formal terms, and one or more profiles with said stored healthcare information. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable 
Regarding claim 3 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the collected and stored healthcare information includes information relating to one or more of diseases, conditions, symptoms, abnormal findings, complaints, social circumstances, treatments, functional measurements, and external causes of injuries and/or diseases (Column 6, lines 13-21). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the collected and stored healthcare information includes information relating to one or more of diseases, conditions, symptoms, abnormal findings, complaints, social circumstances, treatments, functional measurements, and external causes of injuries and/or diseases. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1-2, lines 44-67 and 1-4).
Regarding claim 4, Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell teaches each of the members inputs the stored healthcare information (Haskell, Column 3, lines 44-49). Mcllory further teaches a profile specific questionnaire (Mcllory, Column 2-3, lines 65- 67 and 1-2). It would have been obvious to one of ordinary skill in the 
Regarding claim 5 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the profiles include one or more of consumers, providers, insurers, policy and regulatory, products and devices, services and solutions, advocacy and philanthropy, research, education, and employment (Column 6, lines 29-46). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the profiles include one or more of consumers, providers, insurers, policy and regulatory, products and devices, services and solutions, advocacy and philanthropy, research, education, and employment. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1 line 44-Column 2 line 4). 
Regarding claim 6 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the classification system codes include global and national medical classifications such as World Health Organization system codes and any adaptations thereof 
Regarding claim 7 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the classification system codes are globally and/ or nationally recognized classification systems related to health and healthcare concatenated with their common medical terms (Column 7, lines 11-32). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim wherein the classification system codes are globally and/ or nationally recognized classification systems related to health and healthcare concatenated with their common medical terms. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and 
Regarding claim 8 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the classification system codes are updated based on the latest version of the globally and/or nationally recognized system codes they are based on (Column 8, lines 3-24). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the classification system codes are updated based on the latest version of the globally and/or nationally recognized system codes they are based on. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1 line 44-Column 2 line 4).
Regarding claim 9 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches common condition terms are suggested by users to the classification system codes (Column 9, lines 24-41/and the classification system codes are updated upon 
Regarding claim 10 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the search results are generated in response to a user-defined input (Column 9, lines 24-41). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the search results are generated in response to a user defined input. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information 
Regarding claim 11 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches the user-defined input includes one or more of classification system codes, profiles, keywords, and area codes (Column 12, lines 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, wherein the user defined input includes one or more of classification system codes, profiles, keywords, and area codes. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1-2, lines 44-67 and 1-4). 
Regarding claim 12 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches directing the user to one or more member websites (Column 12, lines 29-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, further comprising directing the user to one or more member websites. Doing so would provide a better way to determine organizational 
Regarding claim 13 Haskell, Mcllory, Shenoy, and Remsen teach the method of claim 1. Haskell further teaches facilitating communications between users and members (Column 6, lines 21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shenoy, Mcllory, and Remsen to incorporate the teachings of Haskell, and account for the method of claim 1, further comprising facilitating communications between users and members. Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1-2, lines 44-67 and 1-4).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Remsen.
Regarding claim 15, Haskell teaches:
a system (Haskell, Column 2, lines 31-34) for association non-scientific medical common condition terms with medical classification system codes (Haskell, Abstract), comprising:
a database storing healthcare information including one or more classification system codes and one or more member profiles, wherein healthcare information includes one or more classification system codes and one or more member profiles (Haskell, Abstract and Column 2, lines 60-63);
at least one processor (Haskell, Abstract);
the or more user interfaces allowing for user-defined inputs to be entered by a user, the user interfaces configured to interact with said processor (Haskell, Column 12, lines 15-35);
software executing on the processor configured to control access of said healthcare information (Haskell, Column 5, lines 25-38);
said software is configured to correlate one or more common medical terms with one or more classification system codes (Haskell, Column 6, lines 47-50), wherein the correlation between the common condition terms and the one or more classification system codes allows said healthcare information to be retrieved (Haskell, FIG. 2 and Column 5, lines 39-63); and
retrieve the stored healthcare information from the database in response to the user-defined inputs that include the one or more common condition terms and update the database with the correlated the one or more common condition and on the one or more medical classification system codes (Haskell, Colum 3, lines 44-49),
send said store healthcare information from said database to the one or more user interfaces in response to user-defined inputs that include the one or more common condition terms, thereby allowing for a user-defined input that includes the one or more medical common condition terms to retrieve store healthcare information related to the one or more medical classification system codes (Haskell, Column 12, lines 1-14, Column 3-4, lines 36-67 and 1-8, and Column 12, lines 1-14). 
Haskell does not teach including one or more non-scientific medical common condition terms.
However Remsen teaches including one or more non-scientific medical common condition terms (Remsen, Column 9, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Haskell to incorporate the teachings of Remsen and account for a system for associating non-scientific medical common condition terms with medical classification system codes, comprising: a database storing healthcare information including one or more classification system codes and one or more member profiles, wherein healthcare information includes one or more classification system codes and one or more member profiles; at least one processor; 4AMENDMENT AND RESPONSE U.S. Serial No. 15/725,214 Docket No. 08058-POOO1A Page 5 one or more user interfaces allowing for user-defined inputs including one or more non- scientific medical common condition terms to be entered by a user; software executing on the processor configured to control access of said healthcare information; .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Mcllory and Remsen.
Regarding claim 17, Haskell teaches:
a method (Haskell, Colum 3, lines 31-35);
for processing and updating healthcare information data (Haskell, Abstract);
the method comprising the steps of: providing an automated data processing system including a processor, software, and a storage including healthcare information data including one or more classification system codes and one or more member profiles (Haskell, Column 3-4, lines 36-67 and 1-8, and Column 12, lines 1-14);
providing an internet network connection in communication with the processor (Haskell, Column 7, lines 33-57);
wherein the user profile data includes at least one common language medical term relating to one or more disease, condition, symptom, abnormal finding, complaint, social circumstance, treatment, functional measurement, and external causes of injury (Haskell, Abstract, Column 3, lines 3-35, and Column 6, lines 11-46);
correlating, via said processor, by executing the software on the processor user profile data with the collected healthcare information data (Haskell, Column 3-4, lines 46-76 and 1-8);
retrieving and transmitting, via said processor, the healthcare information data to the storage corresponding to user profile data (Haskell, Column 11, lines 27-64)' correlating by executing the software on the processor user profile data with the at least one common language medical term (Haskell, Column 3, lines 3-35 and Column 4, lines 9-30);
correlating , via said processor, by executing software on the processor and using the internet network connection the user profile data (Haskell, Column 7, lines 33-57) including the at least one common language medical term with one or more universally used healthcare classification code (Haskell, Column 4 line 66-Column 5 Unes24); and
at least in part on previous search and collection data, and at least in part on subsequent retrieving of updated healthcare information data to the storage (Haskell, Columns 5 line39-Column 6 line 10, and Column 8, lines 3-24);
updating the storage with the correlated the one or more common condition and the one or more medical classification system codes (Haskell, Column 12, lines 1-14, Column 3-4, lines 36-67 and 1-8, and Column 12, lines 1-14);
sending, via said processor, said stored healthcare information from said database to the one or more user interfaces in response to user-defined inputs that include the one or more medical common condition terms, thereby allowing for a user-defined input that includes the one or more medical common condition terms to retrieve stored healthcare information related to the one or more medical classification system codes (Haskell, Column 12, lines 1-14, Column 3-4, lines 36-67 and 1-8, and Column 12, lines 1-14); and 
presenting on the display recurrently updated healthcare information data corresponding to user profile data (Haskell, FIG. 8 and Column 9, lines 24-41).
Haskell does not teach providing a display, keyboard, and mouse in communication with the processor for interfacing with a system user and executing the software on the processor for the system user to input user profile data using the display, keyboard, and mouse.
However, Mcllory teaches providing a display, keyboard, and mouse in communication with the processor for interfacing with a system user (Mcllory, Column 18, lines 16-25) and executing the software on the processor for the system user to input user profile data using the display, keyboard, and mouse (Mcllory, Column 18, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Haskell to incorporate the teachings of Mcllory and account for a method for associating non-scientific medical common condition terms with medical classification system codes, the method comprising the steps of: providing an automated data processing system including a processor, software, and a storage including healthcare information data including one or more .
Haskell in view of Mcllory does not teach executing the software on the processor for searching for and collecting healthcare information data based at least in part on the input user profile data using the internet network connection and including one or more non-scientific common language medical term.
However, Remsen teaches executing the software on the processor for searching for and collecting healthcare information data based at least in part on the input user profile data using the internet network connection (Remsen, Column 3-4, lines 61-67 and 1-34) and including one or more non-scientific common language medical term (Remsen, Column 9, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Haskell to incorporate the teachings of Mcllory and Remsen and account for a method for associating non-scientific medical common condition terms with medical classification system codes, the method comprising the steps of: providing an automated data processing system including a processor, software, and a storage including healthcare information data including one or more classification system codes and one or more member profiles; providing a display, keyboard, and mouse in communication with the processor for interfacing with a system user; providing an internet network connection in communication with the processor; executing the software on the 
Doing so would provide a better way to determine organizational relationships, including affiliations and characteristics as well as location availability and suitability for delivering services by a particular physician to a patient with particular medical conditions; support provision of clinical care, patient tracking, billing and administration and other purposes; and provide a computerized system capable of defining and maintaining organization, location, service, physician, payer and insurance information as well as supporting sharing this information between different entities. It is also desirable that such a system supports sharing the maintained information between entities employing different terms, medical and other vocabularies and identifiers (Haskell, Columns 1-2, lines 44-67 and 1-4).
	Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered. Regarding the 35 U.S.C. 112 Rejection, examiner finds applicant’s arguments persuasive. Therefore the 35 U.S.C. 112 Rejection is withdrawn.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims integrate the methods and system into a practical application. Furthermore, Applicant argues the amended claims are analogous to Example #42 of the Subject Matter Eligibility Examples. Examiner finds the Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 101 Rejection is withdrawn.
Regarding the 35 U.S.C. 103 Rejection Applicant argues the prior art does not teach the new amendments to the claims. Examiner respectfully disagrees. See 103 rejection above and further Remsen, FIG. 33 and at Column 8, lines 6-11: “As shown in FIG. 33, if the data server is provided with a list of species, the data server provides links to all the known associated names. One or more classifications may be selected for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        
	

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686